962 So. 2d 374 (2007)
Thomas L. CARMICHAEL, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D07-1421.
District Court of Appeal of Florida, First District.
July 26, 2007.
Thomas L. Carmichael, pro se, Petitioner.
Bill McCollum, Attorney General, and Bryan Jordan, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition is granted and Thomas L. Carmichael is hereby afforded belated appeal from judgment and sentence in Bay County case number XXXX-XXXX. The outstanding show cause order regarding jurisdiction in case number 1D07-0763 is hereby discharged and that appeal shall proceed for a disposition on the merits. Petitioner may move the trial court for appointment *375 of counsel at public expense if he qualifies for such an appointment.
PETITION GRANTED.
BROWNING, C.J., BENTON, and VAN NORTWICK, JJ., concur.